Title: To Thomas Jefferson from John Edgar, 18 December 1808
From: Edgar, John
To: Jefferson, Thomas


                  
                     Sir/
                     Kazkazkia Decemr. 18th. 1808
                  
                  Pardon the liberty I take of enclosing to you, the last production of that Excellent young Gentleman—who was basely and cruelly murdered at this place–a few Days since for his uncommon Zeal and Patriotism—As you no doubt have heard the particulars–I will not obtrude another recital of them upon your patience—
                  Sir I am with profound respect your most obe Servant—
                  
                     J Edgar
                     
                  
               